Title: From George Washington to Tobias Lear, 26 June 1798
From: Washington, George
To: Lear, Tobias



Dear Sir
Mount Vernon 26th June 1798

Mr Anderson requesting that the boy who was going to the Post Office yesterday, might call & deliver a letter to you, from him, concerning flour—Availing myself of that conveyance, I sat down, and was in the act of writing the hasty lines you received from me by him, when I was summoned to dinner. In my hurry to close and Seal it, I omitted the enclosure then refered to, and which is now forwarded.
I can only repeat, what I mentioned yesterday, that I never had the most distant suspicion that every farthing that you had received, or might receive on my A/c, would be justly credited; but this will not supply my wants, and it would be uncandid and inconsistent with the frankness of friendship, not to declare that I have not approved⟨,⟩ nor cannot approve, of having my money received and applied to uses not my own, without my consent; and even without advice of it; which, among other improprieties of the measure, involves the awkward, and unpleasant consequences mentioned in my letter of yesterday.
You must be too well acquainted with the product of my Farms, & the expence I live at, to need information that my income, arising from them, would not meet my expenditures—and that, had it not been for monies arising from the Sale of Lands, my business must have stopped; or my embarrassments at this moment would have been great: and in this last resourse, I have met with disappointments; for of three—nay four—Instalments for different tracts of land, now, & sometime since due, I see no likelihood of receiving a shilling.
I do not bring these facts to your view with intention of reminding you of your Debt to me. On the contrary, take your own time, & convenience, to pay it; but let the whole a/c be settled, that I may see, & know the precise statement of the Balance between us—With the greatest esteem & friendship—I remain Your Affectionate

Go: Washington

